RECOMMENDED FOR FULL-TEXT PUBLICATION
                             Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                    File Name: 15a0126p.06

                  UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                  _________________


 JOSHAWA WEBB (14-3443); HERMAN PRICE (14-3444), ┐
                             Plaintiffs-Appellants, │
                                                    │
                                                    │            Nos. 14-3443/3444
       v.                                           │
                                                             >
                                                             │
 UNITED STATES OF AMERICA, et al.,                           │
                              Defendants-Appellees.          │
                                                             ┘
                         Appeal from the United States District Court
                        for the Northern District of Ohio at Cleveland.
  Nos. 1:07-cv-03290; 1:09-cv-00118; 1:10-cv-01673—Christopher A. Boyko, District Judge.
                                 Argued: January 16, 2015
                             Decided and Filed: June 17, 2015

                    Before: BOGGS, SILER, and CLAY, Circuit Judges.

                                    _________________

                                        COUNSEL

ARGUED: Jon Loevy, LOEVY & LOEVY, Chicago, Illinois, for Appellants. Daniel T.
Downey, FISHEL HASS KIM ALBRECHT LLP, Columbus, Ohio, for Richland County
Appellees. Thomas G. Roth, Belle Meade, New Jersey, for Appellee Lucas. Lowell V. Sturgill
Jr, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Federal Appellees.
ON BRIEF: Jon Loevy, Debra Loevy-Reyes, LOEVY & LOEVY, Chicago, Illinois, for
Appellants. Daniel T. Downey, Paul M. Bernhart, FISHEL HASS KIM ALBRECHT LLP,
Columbus, Ohio, for Richland County Appellees. Thomas G. Roth, Belle Meade, New Jersey,
Joel J. Kirkpatrick, Plymouth, Michigan, for Appellee Lucas. Lowell V. Sturgill Jr, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Federal Appellees. Michael M.
Heimlich, Delaware, Ohio, for Appellee Metcalf. Jennifer M. Meyer, CITY OF CLEVELAND,
Cleveland, Ohio, for Appellee Ansari.




                                              1
Nos. 14-3443/3444                  Webb, et al. v. United States, et al.          Page 2

                                       _________________

                                            OPINION
                                       _________________

       BOGGS, Circuit Judge. Plaintiffs-Appellants Joshawa Webb and Herman Price (a.k.a.
Ronald Davis) appeal the district court’s grants of summary judgment and dismissals of their
claims in their civil-rights actions against Defendants-Appellees Drug Enforcement Agency
(DEA) officers Lee Lucas, Robert Cross, Thomas Verhiley, and Jamaal Ansari; Richland County
Sheriff’s Office (RCSO) officers Chuck Metcalf, Matt Mayer, and Larry Faith; and the United
States. The Plaintiffs argue that the district court erroneously held that: (1) Price lacked standing
to sue; (2) qualified immunity shielded each of the law-enforcement Defendants from the
Plaintiffs’ Bivens and § 1983 claims for malicious prosecution, false arrest, fabrication of
evidence, and conspiracy to deprive civil rights; and (3) the Plaintiffs’ state-law tort claims
against the individual Defendants and Federal Tort Claims Act (FTCA) claims against the United
States must be dismissed.

       For reasons set forth below, we reverse the district court’s decision that Price lacked
standing. We also reverse the grants of summary judgment to: Lucas and Metcalf with respect to
Webb’s malicious-prosecution claim; Lucas, Metcalf, and Faith with respect to Price’s
malicious-prosecution claim; Lucas with respect to Webb’s false-arrest claim; Lucas, Metcalf,
and Cross with respect to Webb’s fabrication-of-evidence claim; Lucas, Metcalf, and Faith with
respect to Price’s fabrication-of-evidence claim; Lucas, Metcalf, and Cross with respect to
Webb’s federal conspiracy claims; and Lucas, Metcalf, and Faith with respect to Price’s federal
conspiracy claims. Price’s false-arrest and trespass claims under the FTCA are time barred. We
reverse and remand the Plaintiffs’ state-law and remaining FTCA claims and affirm the
remaining dismissals and grants of summary judgment.

                                          I. Background

                                   A. Operation Turnaround

       Webb and Price were separately arrested and charged as part of “Operation Turnaround,”
a “corrupted investigation into the Mansfield, Ohio, drug trade.” Robertson v. Lucas, 753 F.3d
Nos. 14-3443/3444                 Webb, et al. v. United States, et al.         Page 3

606, 610 (6th Cir. 2014); see also Brown v. United States, 545 F. App’x 435 (6th Cir. 2013);
Mott v. Mayer, 524 F. App’x 179 (6th Cir. 2013). The RCSO launched Operation Turnaround
after discovering the body of Timothy Harris in Richland County, Ohio on December 31, 2004.
Webb v. Lucas, No. 1:07-cv-3290, 2013 WL 1303776, at *2 (N.D. Ohio Mar. 28, 2013). His
death was believed to be drug related. Ibid. The RCSO recruited Jerrel Bray as a confidential
informant to make undercover buys of illegal drugs from suspected drug traffickers in Mansfield.
Ibid. In August 2005, DEA Agents Lucas and Cross joined the investigation at RCSO’s request
and registered Bray as a DEA informant. They were assisted by DEA Task Force Officers
Ansari and Verhiley. Bray’s first controlled buy as a DEA informant occurred on September 6,
2005.

        Each controlled buy was supposed to proceed as follows. Bray and the RCSO
        officers would identify a target and inform the DEA agents, who would supply the
        buy money and travel from Cleveland to assist. Bray would place a phone call to
        the target. Investigators would search Bray and his vehicle before the buy and
        follow Bray to the location of the buy, attempting to view or record the
        transaction when possible. After the buy, they would follow Bray back to the
        sheriff’s office, search Bray’s person and vehicle, and take a statement from Bray.


Mott, 524 F. App’x at 181.

        On the basis of Bray’s controlled buys, law-enforcement officials arrested and charged
over two dozen individuals with violating federal criminal drug laws. Webb and Price were
among these individuals. Lucas was the case agent who testified before the grand jury that
indicted Webb and Price. Following the completion of Operation Turnaround, Bray, while he
was in jail for killing a man in an unrelated Cleveland drug deal, disclosed that Lucas conspired
with him to frame innocent individuals—including Webb and Price.

        This admission prompted the Office of Inspector General (OIG) of the United States
Department of Justice to launch an investigation, which revealed that numerous Operation
Turnaround targets—including Webb and Price—did not participate in the drug deals for which
they were charged. Bray had used stand-ins to participate in the drug deals and then falsely
identified each stand-in as an Operation Turnaround target. Robertson, 753 F.3d at 612. Bray
later testified that Lucas did not conspire with him to frame targets and that he acted on his own
Nos. 14-3443/3444                       Webb, et al. v. United States, et al.   Page 4

initiative. In any event, the OIG concluded that law-enforcement officials supported Bray’s false
identifications by knowingly making false reports and testimony and by covering up his
misdeeds.

       For example, a stand-in was used to frame . . . Dwayne Nabors. Metcalf has
       admitted that he lied during Nabors’s criminal trial, including admitting to a false
       identification of Nabors. Ansari also falsely identified Nabors in the alleged drug
       transaction. Lucas and Metcalf lied to the prosecutor about whether there was
       video taken of the transaction, although Metcalf himself had operated the video
       camera.
       Bray used the controlled buys to steal money and drugs. [Law-enforcement
       officers] were aware of this fact yet continued to use Bray as an informant. On
       one occasion, Verhiley and Ansari caught Bray stealing money given to him for a
       drug buy. On another occasion, Bray accepted a Buick Cutlass (a car) in lieu of
       some of the money that was supposed to be paid as part of the drug deal. In effect,
       Bray was shorting the government the value of the car. Bray, however, was
       caught on [a] recording discussing the “Cutty.” When Bray was questioned about
       the conversation, he claimed it was a comment about a “Caddy” (Cadillac) that he
       had been interested in purchasing, but Lucas stepped in on Bray’s behalf and
       asserted that “Cutty” was another term for drugs.
       Efforts to corroborate Bray’s information were stymied by Bray, and law
       enforcement disregarded accepted protocol. For example, the first step in a
       controlled buy was typically a controlled phone call to the target. Appellants
       produced evidence indicating that Bray dialed identical telephone numbers for
       unrelated suspects and lied about which suspects he was calling and that the
       official reports did not accurately reflect the phone conversations Bray had. Bray
       at times turned off his wireless transmitter during buys. Metcalf also admitted that
       “the manner in which the Webb deal was conducted violated DEA procedures”
       and “was not the way that a standard deal should go.”

Ibid. Bray pleaded guilty to two counts of perjury and five counts of violation of civil rights.1
The government dismissed the charges against all Operation Turnaround targets and prosecuted
Metcalf and Lucas. Metcalf pleaded guilty to one count of violating Dwayne Nabors’s civil
rights by falsely testifying in his criminal trial. The United States charged Lucas with making
false statements, violation of civil rights, obstruction of justice, and perjury. The jury found
Lucas not guilty. Despite the verdict, a 2011 OIG investigation concluded that Lucas falsified
reports and testimony to corroborate Bray’s false identifications.


       1
           Bray died in prison in September 2012.
Nos. 14-3443/3444                 Webb, et al. v. United States, et al.        Page 5

                                      B. Targeting Webb

       According to Lucas’s DEA Report of Investigation (DEA-6 report), the Webb drug buy
was set up in a recorded phone call between Bray and Webb on October 13, 2005. In the
recorded call, titled DEA Exhibit N-17 (N-17 recording), the two spoke about selling cars. At
one point, the call transcript shows that Webb said that he entered into an automobile transaction
for $1000 “and the H.” In 2010, Webb clarified that “H” was a mis-transcription for “eighth,”
which was a unit of measurement for drugs that he had sold to an unrelated party in the past.
Law-enforcement officers did not recognize the error or its meaning at the time. The recorded
conversation contained no other references to drugs. Towards the end of the call, Bray stated
that he would have “a couple stacks tomorrow” for Webb. Lucas reported that “‘two stacks’
tomorrow” was “code for $2000 to purchase crack.” Webb admits to having this conversation
with Bray. However, he disputes that “a couple stacks” referred to drug-buy money and that the
conversation took place on October 13. The DEA searched phone records but was unable to find
evidence of a call between Webb and any phone number that was associated with Bray on
October 13. Bray also denied that the call occurred on October 13 in an interview with OIG
investigators.

       At approximately 4:00 PM on October 14, 2005, Lucas, Cross, Metcalf, Mayer, and
Verhiley accompanied Bray to a controlled drug buy at a Mansfield gas station with an
individual Bray falsely identified as Webb. Lucas drove to the gas station where Bray awaited
him in a car with tinted windows. The other officers followed in separate cars and provided
surveillance. Lucas got into the back seat of Bray’s car. While in Bray’s car, Bray introduced to
Lucas the person sitting in the passenger seat as “Josh,” i.e., Joshawa Webb. In fact, “Josh” was
Jeremiah Conrad. Bray testified that he selected Conrad to act as Webb’s stand-in because they
were similar in appearance—both were white males with shaved heads and visible tattoos.
However, whereas Webb was 6’3” tall and weighed 260 pounds, Conrad was only 5’9” tall and,
as Bray testified, was not “husky” or “stocky” like Webb. Conrad also did not have missing
teeth and did not wear an earring as Webb did. Conrad testified that his tattoos, which included a
“FTW” tattoo on the right side of his neck and a Chinese character on the left side of his neck,
could not have been mistaken for the “bizarre” tattoos that Webb had. Webb alleges that Mayer
Nos. 14-3443/3444                Webb, et al. v. United States, et al.         Page 6

shot a videotape of the transaction, which has since disappeared, that included a clear shot of
Conrad through the front windshield. Webb’s Br. at 15. Bray stated in an early interview with
OIG investigators that he watched this video at a later time with Lucas, Metcalf, and Mayer, and
that Metcalf expressed skepticism that the person in Bray’s passenger seat was Webb but that
Lucas shut Metcalf down. Lucas’s DEA-6 report does not mention the videotape, but Lucas later
blamed Mayer for the missing videotape. The transaction was captured on an audio recording
device that Lucas wore while in Bray’s car. This recording was titled DEA Exhibit N-18 (N-18
recording). Three forensic experts have concluded that someone had tampered with the N-18
recording.

       After the deal ended, Lucas viewed a photograph of Webb and confirmed that the person
he met in the car was in fact Webb. On the sole basis of Lucas’s report, an Assistant United
States Attorney brought charges against Webb. Lucas testified against Webb before a grand jury
on November 8, 2005:

       October 14, 2005 Joshawa Webb, another one of their guys that was involved out
       there, dealing with a lot of—he was the connection to a lot of the white guys that
       were buying drugs. I was introduced to Joshawa Webb. I met him in a parking lot.
       He had several contacts with the police before. He was real careful on the phone. I
       had to go meet him, do the deal. We didn’t have—the contact before would say
       we’ve got two stacks. A stack is $1,000. I met him with the informant, got in the
       back seat of the car, he pulled out 85.4 gross grams of crack cocaine, was 2–and–
       a–half ounces. I think it weighed 63 grams, something like that when I weighed it
       out. He pulled it out of his pocket, pulled out the scale, weighed it. Turned
       around, weighed it on the center console, I gave him I think it was 2000 or $2,500
       that day I bought from Joshawa Webb on October 14, 2005.

Webb, 2013 WL 1303776, at *14. On the basis of this testimony, the grand jury returned an
indictment against Webb for drug-related offenses on November 9, 2005. Lucas and two other
police officers arrested Webb on the same day.

                                      C. Targeting Price

       On October 25, 2005, Bray told law-enforcement officers that he could set up a
controlled buy with an individual named “Ronald Davis.” “Ronald Davis” was an alias used by
Herman Price, but Bray did not learn of this until after Price had been indicted and arrested. In
2003, Price fled Michigan after he pleaded guilty to state drug and gun offenses and agreed to a
Nos. 14-3443/3444                 Webb, et al. v. United States, et al.         Page 7

seven-year term of incarceration. Price paid his brother-in-law, the actual Ronald Davis, one
thousand dollars for the use of Davis’s name, birth certificate, and Social Security card so that
Price could hide his criminal record.

       Also on October 25, 2005, Metcalf and Lucas recorded and monitored two calls that Bray
placed to set up the controlled buy. According to Lucas’s report, at 2:05 PM, Bray called a
phone number associated with Price. Bray actually called his own girlfriend’s cellphone and
spoke with Shay Shay Moxley, a female friend of his girlfriend, to set up a controlled buy.
Lucas’s DEA-6 report noted that Bray spoke to a woman named “Lil S” about the drug deal. At
2:08 PM, Metcalf and Lucas monitored and recorded a second call that Bray placed to Marcus
English, whom Bray identified to the officers as Price. English was in fact Price’s cousin. After
identifying himself and exchanging pleasantries with English, Bray said “I’m about to come. I
need to holler at you.” The two then agreed to meet on South Adams Street ten minutes later.

       After these calls, Faith and Metcalf drove to Price’s home on 121 Glessner Avenue.
According to Lucas’s DEA-6 report and Faith’s affidavit for a search warrant of the home, Faith
and Metcalf identified Price, observed him departing 121 Glessner Avenue in a silver car, and
followed him to 187 South Adams Street. Faith and Metcalf would later admit that they did not
see anyone depart 121 Glessner Avenue. While they saw someone driving a silver Caprice on
Glessner Avenue, they neither identified the driver nor attempted to follow him. The driver of
the silver car was actually English, not Price. Faith’s affidavit noted that “Price” drove a Chevy
Caprice with the license plate DOJ-6183, which ultimately was found to be registered to
English’s girlfriend. Lucas wrote in his report that “Price” drove a Lincoln, which was the type
of car registered to Price. At the same time, Lucas drove to 187 South Adams Street and
dropped off Bray, who was wearing a concealed recording device. English arrived shortly
thereafter, met Bray outside of the house, and entered the house with Bray. Inside the house,
Bray asked to buy drugs from English, and English responded that “I can definitely get it.”
English also told Bray that “I got your number . . . . I’ll call you back with a price.” After this
conversation, Bray left the house and called Shay Shay to tell her that he was coming to her on
Glessner Avenue. Bray then told Lucas that they needed to return to Glessner Avenue to buy
drugs from “Price’s girl.” Lucas agreed, even though he had monitored the conversation inside
Nos. 14-3443/3444                  Webb, et al. v. United States, et al.         Page 8

the house and therefore should have known that Bray and English/Price had made no such
agreement.

       According to Bray’s 2007 statements to OIG investigators, while driving back to
Glessner Avenue to buy drugs from “Price’s girl,” Bray disclosed to Lucas that Bray’s friend
Shay Shay was actually the one bringing the drugs. At that point, Lucas told Bray to turn off the
recorder. After turning off the recorder, Bray explained that he was using Shay Shay as a stand-
in to frame Price, and Lucas allegedly agreed to the scheme. Bray later recanted this allegation
while testifying at Lucas’s criminal trial in 2010. Nonetheless, the audio recording captured
Lucas telling Bray to shut off his recorder.

       Bray and Lucas picked up Shay Shay, whom Bray falsely identified as Geneva France,
near 121 Glessner Avenue, and Bray turned the recorder back on. Lucas bought drugs from
Shay Shay in the car. Lucas claimed that the drugs were “a little light” and asked Bray to call
Price and reduce the sales price. Bray testified at Lucas’s criminal trial that he pretended to dial
the phone and had a fake conversation with Price, in which Price supposedly agreed to give
$200 back, in order to strengthen the evidence of Price’s involvement. Phone records confirm
that Bray did not call Price, or anyone else, at that time. Lucas nonetheless reported and testified
that he heard Price instruct Shay Shay to give a $200 discount on the other end of Bray’s non-
existent phone call. After the deal, Lucas reported and testified that Bray called Price again and
that Price let Bray know that he had followed them and “watched everything go down.” There is
also no record that this second call ever took place.

       On November 8, 2005, Lucas gave the following testimony before a federal grand jury:

       On October 25, 2005 in Mansfield, Ohio an informant made tape recorded
       telephone calls to Ronald Davis, setting up a purchase of two-and-a-half ounces
       of crack cocaine. I went with the informant to an address on South Adams Street.
       The informant got out of the car, met with Ronald Davis. The informant had a
       tape recorder. At this time Ronald Davis had a pistol in his hand when he met
       with the informant. Ronald Davis directed us to go over to his residence, down a
       couple of streets, 121 Glessner Avenue.
       We drove down – we left Ronald Davis there, we went over to Glessner Avenue,
       which he told us this girl would be waiting for us. And we pulled up a young girl
       named – she told me her name was Little S, she was subsequently identified as
       Geneva France, got into the car, got in the back seat. She handed me two-and-a-
Nos. 14-3443/3444                  Webb, et al. v. United States, et al.         Page 9

       half ounces of crack, scales, she had her own scale, we weighed it out. I gave her
       $2,500.
       The problem was it weighed light, it was supposed to be two-and-a-half, he gave
       me two-and-a-quarter so I had the informant call and tell him I wasn’t going to
       pay that much. He said take $200 out of it. We spent $2300 that I ended up
       giving to Geneva France at his direction, Ronald Davis’ direction.
       Then we dropped Geneva France off, she went back to the house. We made
       telephone contact afterwards with Davis because he said he wanted to talk to us
       after. As we drove back to South Adams Street where he was he said no,
       everything was fine. He followed us and watched the deal as it happened to make
       sure we didn’t try to rip off his girl. At that point the deal was over.

The grand jury indicted Price on November 9, 2005. On that date, Faith obtained a state-court
search warrant for 121 Glessner Avenue. On November 10, Police found Price inside the
residence and arrested him. A search of the premises resulted in the seizure of drugs and guns.
Price was charged with possession with intent to distribute crack cocaine based on the October
25, 2005, drug deal. On February 6, 2006, the government dismissed the grand-jury indictment
for the October 25, 2005, drug deal in exchange for a guilty plea based on the drugs recovered
from the search of Price’s home.

                                   D. Procedural Background

       After Bray revealed in July 2007 that he had framed Operation Turnaround targets, the
government permitted Price to withdraw his guilty plea and dismissed charges against Webb and
Price. Price was turned over from federal custody to the custody of Michigan law-enforcement
officials to serve his state-court sentence. Webb and Price filed separate civil actions against the
Defendants.

       Webb filed a complaint on October 24, 2007, which he later amended, against Richland
County and RCSO Officers Metcalf, Mayer, and Faith; the City of Mansfield; DEA Agents
Lucas and Cross; DEA Task Force Officer Ansari; Richland County Parole Officer Dan George;
and various unnamed defendants. The amended complaint asserted claims against Richland
County law-enforcement officers for false arrest, malicious prosecution, fabrication of evidence,
and conspiracy under § 1983; identical claims against DEA officers under Bivens; and Ohio
state-law tort claims against all law-enforcement officers for false arrest, malicious prosecution,
trespass, intentional infliction of emotional distress, and conspiracy.        The United States
Nos. 14-3443/3444                 Webb, et al. v. United States, et al.         Page 10

substituted itself for the federal Defendants pursuant to the Westfall Act.         See 28 U.S.C.
§ 2679(d)(1). This substitution converted state-law tort claims against Lucas, Cross, and Ansari
into FTCA claims against the United States. See Osborn v. Haley, 549 U.S. 225, 230 (2007).

       The district court initially granted summary judgment to the individual Defendants on all
claims. In light of our decision in Westerfield v. United States, 366 F. App’x 614 (6th Cir. 2010)
(holding that a district court abused its discretion in dismissing Operation Turnaround claims
without first permitting discovery on qualified immunity), the district court reversed the grants of
summary judgment to Lucas, Metcalf, Mayer, and Cross and permitted Webb to engage in
limited discovery on the qualified-immunity question. The district court again granted summary
judgment to Lucas, Metcalf, Mayer, and Cross on March 28, 2013, holding that Webb’s claims
failed because the grand-jury indictment established probable cause to arrest and prosecute him.
Webb, 2013 WL 1303776, at *21. The court also determined that Cross, Mayer, and Metcalf did
not have a material role in the decision to prosecute Webb and that Webb failed to allege with
sufficient specificity the actions that each Defendant took in furtherance of the alleged
conspiracy.

       Webb moved for reconsideration on the ground that the Defendants failed to turn over
pertinent discoverable documents before summary judgment was granted. These documents
included a summary of Bray’s 2007 interview, in which he told federal investigators that Lucas
conspired with him to frame Webb, and the OIG’s 2011 report on Operation Turnaround, which
concluded that Lucas and other law-enforcement officers had falsified reports and testimony to
corroborate Bray’s false identifications. On March 18, 2014, the district court adhered to its
summary-judgment ruling and also granted summary judgment for the United States because
probable cause for Webb’s arrest and prosecution foreclosed the FTCA claims. Webb timely
appeals and asks for reassignment to a different judge on remand.

       Price filed his complaint on January 16, 2009, naming as defendants numerous law-
enforcement officers, including Lucas, Cross, Ansari, Verhiley, Metcalf, Mayer, and Faith. The
complaint alleged the same claims as Webb did under § 1983, Bivens, and state law, with the
addition that Price also alleged a federal conspiracy claim under 42 U.S.C. §§ 1985 and 1986.
The United States substituted itself for DEA officers Lucas, Cross, Ansari, and Verhiley,
Nos. 14-3443/3444                 Webb, et al. v. United States, et al.         Page 11

converting state-law tort claims against them into FTCA claims against the United States. See
Osborn, 549 U.S. at 230.

       The district court held that Price lacked standing to bring his lawsuit because he could not
demonstrate an injury-in-fact. Price v. Lucas, No. 1:09-cv-118, 2013 WL 1303783, at *10 (N.D.
Ohio Mar. 28, 2013). The district court further held that, even if Price had standing, qualified
immunity shielded the individual Defendants from § 1983 and Bivens liability because there was
probable cause to believe that Price sold drugs to Bray on October 25, 2005. Id., at *11-15. The
district court also held that Price’s state-law and FTCA claims failed because he lacked standing
and because there was probable cause to prosecute him. Price timely appeals, and we have
consolidated his appeal with Webb’s appeal.

                                     II. Standard of Review

       We review a dismissal of a claim for lack of standing de novo. Am. Canoe Ass’n, Inc. v.
City of Louisa Water & Sewer Comm’n, 389 F.3d 536, 540 (6th Cir. 2004). We also review de
novo a district court’s grant of summary judgment on the basis of qualified immunity. Dixon v.
Univ. of Toledo, 702 F.3d 269, 273 (6th Cir. 2012); Simmonds v. Genesee Cnty., 682 F.3d 438,
444 (6th Cir. 2012); Walker v. Davis, 649 F.3d 502, 503 (6th Cir. 2011). Summary judgment is
proper where, drawing all reasonable factual inferences in favor of the nonmoving party, no
genuine issue of material fact exists and the moving party is entitled to judgment as a matter of
law. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

                                           III. Analysis

                                      A. Price’s Standing

       “Article III standing requires a litigant to have suffered an injury-in-fact, fairly traceable
to the defendant’s allegedly unlawful conduct, and likely to be redressed by the requested relief.”
Nat’l Rifle Assn. of Am. v. Magaw, 132 F.3d 272, 279 (6th Cir. 1997). The district court
determined that “Price had expressly forfeited any right to his liberty when he plead[ed] to the
Michigan charges” and so “cannot now assert injuries due to a deprivation of a right he no longer
possessed.” Price, 2013 WL 1303783, at *10. Accordingly, the district court held that Price
could not demonstrate the injury-in-fact element for standing to bring this action because “he
Nos. 14-3443/3444                 Webb, et al. v. United States, et al.         Page 12

should have been in custody in the state of Michigan for the entire time he was arrested and held
in this matter.” Ibid.

       Price pleaded guilty to specific state-law drug and gun offenses and agreed to be
imprisoned only for those offenses. To the extent that he forfeited any Fourth Amendment rights
by pleading guilty, he did not forfeit his Fourth Amendment right to be free from imprisonment
for unrelated crimes that he did not commit.

       In addition to fugitives like Price, every inmate in state and federal prisons is serving a
term of imprisonment following conviction for an offense. Under the district court’s reasoning,
each of these inmates would also have forfeited all of his Fourth Amendment rights regarding
false imprisonment and malicious prosecution, and the government would have free rein to frame
any of them for any other crime. Neither precedent nor common sense supports this outcome.
While inmates have a diminished expectation of privacy, see Bell v. Wolfish, 441 U.S. 520, 557
(1979), they retain their Fourth Amendment right to be free from searches and seizures that are
objectively unreasonable in light of those diminished expectations.         See, e.g., Cornwell v.
Dahlberg, 963 F.2d 912, 916 (6th Cir. 1992). Because it is objectively unreasonable to frame an
inmate, we reverse the district court’s judgment and hold that Price properly alleged that he
suffered an injury-in-fact when government agents allegedly framed and maliciously prosecuted
him for a crime that he did not commit.

                                  B. Bivens and § 1983 Claims

       We review Bivens and § 1983 actions under the same legal principles, except for the
requirement of federal action under Bivens and state action under § 1983. A plaintiff must prove
two elements to prevail on either type of claim: (1) that he was deprived of a right secured by the
Constitution or laws of the United States; and (2) that the deprivation was caused by a person
acting under color of law.      Marcilis v. Twp. of Redford, 693 F.3d 589, 595 (6th Cir. 2012);
Redding v. St. Edward, 241 F.3d 530, 532 (6th Cir. 2001). Because the law-enforcement
Defendants indisputably acted under color of law, the key issue is whether they deprived Webb
and/or Price of a right secured by the Constitution or laws of the United States.
Nos. 14-3443/3444                  Webb, et al. v. United States, et al.        Page 13

                                     1. Qualified Immunity

       “Under the doctrine of qualified immunity, government officials performing discretionary
functions . . . generally are shielded from liability for civil damages insofar as their conduct does
not violate clearly established statutory or constitutional rights of which a reasonable person
would have known.” Meals v. City of Memphis, 493 F.3d 720, 729 (6th Cir. 2007) (internal
quotation marks omitted).       Qualified immunity is an affirmative defense that protects
government officials from liability “when a reasonable official in the defendant’s position would
not have understood his or her actions to violate a person’s constitutional rights.” Ibid.

       After a defendant raises a qualified-immunity defense, the burden shifts to the plaintiff to
demonstrate that the government official violated a right that was so clearly established “that
every ‘reasonable official would have understood that what he [was] doing violate[d] that right.’”
Ashcroft v. al-Kidd, 131 S. Ct. 2074, 2083 (2011) (quoting Anderson v. Creighton, 483 U.S. 635,
640 (1987)). In analyzing an assertion of qualified immunity, courts ask (1) whether, viewing
the evidence in the light most favorable to the injured party, a constitutional right has been
violated; and (2) whether that right was clearly established. Saucier v. Katz, 533 U.S. 194, 201
(2001). “To establish a § 1983 [or Bivens] claim against a public official in his personal
capacity, a plaintiff must show that the official either actively participated in the alleged
unconstitutional conduct or ‘implicitly authorized, approved or knowingly acquiesced in the
alleged unconstitutional conduct of an offending subordinate.’” Scott v. City of Cleveland,
555 F. Supp. 2d 890, 896 (N.D. Ohio 2008) (quoting Leary v. Daeschner, 349 F.3d 888, 903 (6th
Cir. 2003)).

                                    2. Malicious Prosecution

       Freedom from malicious prosecution is a clearly established Fourth Amendment right.
Sykes v. Anderson, 625 F.3d 294, 308 (6th Cir. 2010). To succeed on a malicious-prosecution
claim under Bivens or § 1983, a plaintiff must prove the following: (1) the defendant made,
influenced, or participated in the decision to prosecute the plaintiff; (2) there was no probable
cause for the criminal prosecution; (3) as a consequence of the legal proceedings, the plaintiff
suffered a deprivation of liberty apart from the initial arrest; and (4) the criminal proceeding was
resolved in the plaintiff’s favor. Id. at 308-09. As there is no dispute that Webb and Price were
Nos. 14-3443/3444                 Webb, et al. v. United States, et al.         Page 14

deprived of their liberty as a result of criminal proceedings that were resolved in their favor, we
focus on the first and second elements.

       Within the meaning of the first element, “the term ‘participated’ should be construed
within the context of tort causation principles. Its meaning is akin to ‘aided.’ To be liable for
‘participating’ in the decision to prosecute, the officer must participate in a way that aids in the
decision, as opposed to passively or neutrally participating.” Id. at 308 n.5. As to the second
element, probable cause to initiate a criminal prosecution exists where “facts and circumstances
[are] sufficient to lead an ordinarily prudent person to believe the accused was guilty of the crime
charged.” MacDermid v. Discover Fin. Servs., 342 F. App’x 138, 146 (6th Cir. 2009) (internal
quotation marks omitted). Webb and Price were arrested and charged following grand-jury
indictments. As a general rule, “the finding of an indictment, fair upon its face, by a properly
constituted grand jury, conclusively determines the existence of probable cause.” Barnes v.
Wright, 449 F.3d 709, 716 (6th Cir. 2006). An exception to this general rule applies when
defendants knowingly or recklessly present false testimony to the grand jury to obtain the
indictment. Martin v. Maurer, 581 F. App’x 509, 511 (6th Cir. 2014); Robertson, 753 F.3d at
616.

a. Webb’s Malicious-Prosecution Claim

       i. Probable Cause to Prosecute Webb

       The district court held that Lucas did not recklessly or knowingly make false statements
in his grand-jury testimony against Webb.        According to the district court, the grand-jury
indictment against Webb therefore prevented him from meeting the “no probable cause”
requirement for malicious prosecution. Webb, 2013 WL 1303776, at *15. We disagree with this
conclusion for two reasons.

       First, Bray’s 2007 statements to OIG investigators that Lucas was a knowing participant
in the scheme to frame Webb establishes a genuine issue of material fact as to whether Lucas
lied in his grand-jury testimony. Bray told investigators that he used a DEA-provided device to
record a face-to-face conversation with Webb on the day before the drug buy targeting Webb,
but Webb made no incriminating statements. Bray told Lucas that he would be unable to get
Nos. 14-3443/3444                   Webb, et al. v. United States, et al.       Page 15

Webb to sell drugs at a controlled buy, but Lucas instructed him to “do what he had to do.” That
night, Bray paid Conrad $200 to act as a stand-in for Webb for the following day.

       In his first five interviews with federal investigators, Bray repeated his claim that Lucas
was an active participant in the stand-in scheme against Webb. However, Bray later recanted
these allegations at Lucas’s criminal trial in 2010, where he testified that he acted alone to frame
Operation Turnaround targets and lied about Lucas’s participation in the Webb drug buy.

       The Defendants argue that we should not credit Bray’s initial allegations because he
recanted them at Lucas’s criminal trial.        But it is commonplace for individuals to make
contradictory statements.     When this occurs, we permit litigants to use inconsistencies to
impeach or discredit those statements and leave it to a fact-finder to determine whether one
statement is more truthful than the other. See United States v. Dobson, 529 F. App’x 536, 539
(6th Cir. 2013) (“Factfinders regularly face recanting witnesses, and must decide whether to
credit one version of the events over another, or to disregard them all.”). It is for the jury to
determine whether Bray was telling the truth in his first five interviews with federal
investigators, Lucas’s criminal trial, or neither.

       Lucas argues that the “sham affidavit” doctrine prevents us from crediting Bray’s initial
statements. This doctrine prevents a party from submitting a new affidavit to manufacture a
factual dispute by contradicting an earlier testimony. Aerel, S.R.L. v. PCC Airfoils, L.L.C., 448
F.3d 899, 907 (6th Cir. 2006). The doctrine is not applicable because the statements that Lucas
seeks to discredit do not contradict Bray’s earlier statements. Rather, they are the earlier
statements. Because “[r]ecantation testimony is properly viewed with great suspicion,” Dobbert
v. Wainwright, 468 U.S. 1231, 1233-34 (1984) (Brennan, J., dissenting from denial of certiorari),
we will not at this stage credit Bray’s recantation at Lucas’s criminal trial over his earlier
statements to federal investigators.

        “To make out a genuine issue of material fact, [a] plaintiff must present significant
probative evidence tending to support her version of the facts, evidence on which a reasonable
jury could return a verdict for her.” Chappell v. City of Cleveland, 585 F.3d 901, 913 (6th Cir.
2009). Bray’s initial claim that Lucas knowingly participated in the stand-in scheme does not
stand by itself. It is bolstered by federal investigators’ finding that “Lucas wrote and testified
Nos. 14-3443/3444                      Webb, et al. v. United States, et al.               Page 16

[falsely] to corroborate Bray and ‘cover-up’ Bray’s other misconduct.”2 Cf. United States v.
Hadley, 431 F.3d 484, 510-14 (6th Cir. 2005) (holding that a sentencing court did not commit
error by relying on a domestic-abuse victim’s initial statements even though she recanted those
statements later, because the initial statements were corroborated by other evidence). Viewing
the evidence “in the light most favorable to the injured party,” Saucier, 533 U.S. at 201, as we
must when making a qualified-immunity determination, there is a genuine issue of material fact
as to whether Lucas was an active participant in Bray’s stand-in scheme. This would mean that
the grand-jury indictment could not be the basis for probable cause because it was tainted by
Lucas’s knowingly false testimony that it was Webb who sold him drugs on October 14, 2005.

        Even if Lucas had not been a participant in Bray’s scheme, the jury could reasonably
conclude that Lucas knowingly or recklessly testified falsely against Webb because he should
have recognized that Conrad—the stand-in Bray used for Webb at the October 14 controlled
buy—was not Webb. Lucas maintains that he continues to believe that Bray introduced him to
Webb—rather than Conrad—on October 14, 2005, to conduct a controlled buy. Lucas’s Br. (14-
3443) at 11. For summary-judgment purposes, we must accept Webb’s assertion that Lucas in
fact met Conrad, who was acting as a stand-in for Webb. This means that, even though Lucas’s
sole objective at the drug buy was to confirm the identity of the person seated next to Bray, he
misidentified Conrad as Webb. Because he testified to the grand jury that he bought drugs from
Webb, his testimony contained a false statement. The key question is whether Conrad so closely
resembled Webb that it was objectively reasonable for Lucas to have confused Conrad for Webb.
See Anderson, 483 U.S. at 639.

        Webb argues that he and Conrad had noticeably different appearances. Whereas Webb
was 6’3” tall and weighed 260 pounds, Conrad was only 5’9” and was slight in build. Conrad
testified in an affidavit that he has known Webb for many years and that the two of them differ in
appearance in “several important ways.” In addition to the obvious size difference, Conrad noted
that, unlike Webb, he was not missing teeth and wore no earrings at the time of the drug deal.

        2
          The 2011 OIG report suggests that Lucas lied only after he “became aware that some defendants alleged
that Bray lied or was mistaken,” which could only have occurred after his grand-jury testimony that led to Webb’s
indictment and arrest. However, all of Lucas’s reporting occurred before his grand-jury testimony on November 8,
2005. Therefore, if the OIG report were correct that Lucas lied in his reports to cover up for Bray, he must have
begun to do so before Operation Turnaround targets alleged that Bray was lying.
Nos. 14-3443/3444                        Webb, et al. v. United States, et al.               Page 17

Conrad further stated that his “FTW” and Chinese-character tattoos could not have been
mistaken for the “bizarre” tattoos that Webb had at the time.

       Webb argues that Lucas should have noticed these differences when Lucas spent several
minutes in a hand-to-hand transaction at approximately 4:00 PM with Conrad. The question of
whether two individuals resemble one another is an issue of fact. Webb put this issue into
dispute by pointing to evidence that Webb looked different from Conrad. We must draw factual
inferences in favor of Webb unless the Defendants can show that no reasonable jury could find
that Webb looked significantly different from Conrad. The Defendants’ counterarguments do
not make this showing. First, the Defendants argue that Conrad’s comparatively small stature
would not have been apparent because he was sitting in a car. But, as Webb notes in his brief,
“every indicia of height and weight does not disappear just because someone is seated,
particularly inside a car where there are frames of reference.” Webb’s Br. at 58. The differences
were particularly acute in this case because Conrad was half a foot shorter than Webb and was of
slimmer build. Second, the Defendants argue that Conrad and Webb looked similar because they
were both white men with shaved heads and visible tattoos. But nothing suggests that two had
similar facial features. Tattoos may obscure some facial differences but, if they are different in
pattern and location, they may enhance the distinctiveness between Webb and Conrad rather than
minimize them. In the absence of contrary evidence, we must credit Conrad’s affidavit that
Webb’s tattoos were distinctive.

       The district court nonetheless concluded that Conrad looks like Webb even though there
is no indication that the court compared any images of Conrad and Webb. The district court
relied instead on Bray’s testimony that he chose someone whom he believed to resemble Webb.
But that resemblance extended only to skin tone and hairstyle; Bray also testified that Conrad
was not stocky like Webb, and his testimony did not contain any indication that the two had
similar facial features. It is unlikely that Bray had a large number of associates who were willing
to act as stand-ins in drug deals.3 At best, Conrad was the person who most resembled Webb
from the limited pool from which Bray was able to draw. The evidence suggests that there was
ample room for variation in height, build, facial features, and tattoo patterns between Conrad and

       3
           Bray used Darren Transou, for example, as a stand-in for two different Operation Turnaround targets.
Nos. 14-3443/3444                  Webb, et al. v. United States, et al.         Page 18

Webb that would have been apparent at close proximity in broad daylight. Therefore, it remains
a genuine issue of material fact whether Conrad looked like Webb.

       A law-enforcement defendant is deliberately indifferent—and therefore not entitled to
qualified immunity—if he mistakenly identifies an individual as a suspect when the individual
does not match the suspect’s description. In Gray v. Cuyahoga County Sheriff’s Department, the
plaintiff was mistakenly incarcerated due to an identity error even though his jailers had in their
possession the photograph and physical description of the suspect who was supposed to be
incarcerated. 150 F.3d 579, 582 (6th Cir. 1998). We denied qualified immunity to the jailers
and held that, in light of apparent differences between the suspect and the plaintiff,

       the principal question for the trier of fact will be whether [the jailers] acted with
       something akin to deliberate indifference in failing to ascertain that [the plaintiff]
       they had in custody was not the person wanted by Michigan authorities . . . . This
       question will require resolution whether the defendants proceed on the merits, or
       whether they reassert the defense of qualified immunity.

Id. at 583. Because there is a dispute of material fact as to whether Webb and Conrad looked
alike, we cannot determine that it was objectively reasonable for Lucas to believe that the person
who sold him drugs on October 14, 2005, was Webb unless he undertook appropriate efforts to
confirm Webb’s identity in light of potential differences. Nothing in the record indicates that
Lucas undertook such efforts. Accordingly, a jury could reasonably conclude that Lucas’s
grand-jury testimony contained knowing or reckless falsehoods as to the identity of the person
who sold him drugs, and therefore the grand-jury indictment against Webb cannot be the basis
for probable cause at summary judgment.

       Absent Lucas’s allegedly false testimony, the only remaining evidence against Webb was
information supplied by Bray.       Information from a confidential informant who has been
established as reliable can serve as the basis for probable cause. Illinois v. Gates, 462 U.S. 213,
232 (1983). But the law-enforcement Defendants could not have reasonably relied on Bray’s
information to establish probable cause because they were aware that, while acting as a
confidential informant, Bray was arrested for cocaine possession, provided false tips, and stole
money from the Defendants. See Mott v. Lucas, No. 1:10-cv-164, 2011 WL 2938145, at *11-14
Nos. 14-3443/3444                Webb, et al. v. United States, et al.       Page 19

(N.D. Ohio July 15, 2011). Therefore, we reverse the district court’s holding that there was
probable cause to prosecute Webb.

       ii.     Whether Each Defendant Participated in the Decision to Prosecute Webb

       Because the grand jury indicted Webb solely on the basis of Lucas’s testimony, there is
no doubt that Lucas participated in the decision to prosecute Webb.         Further, the federal
prosecutor who prosecuted Webb testified that he consulted with Lucas about Operation
Turnaround cases and relied on information supplied by Lucas in deciding whether to bring
charges. The district court concluded that the remaining individual Defendants—Cross, Mayer,
Metcalf, Faith, and Ansari—played only passive and neutral roles. Webb, 2013 WL 1303776, at
*16-18.

                  DEA Agent Cross

       While Cross was at the scene of the Webb controlled buy and met with the prosecutor, he
could not see the participants and so would have had no reason to believe that a stand-in played
the role of Webb. Webb nonetheless argues that Cross aided in his prosecution because Cross
shared custody of the N-18 recording of the October 14, 2005, drug buy, and therefore he could
have been one of several individuals who potentially manipulated that recording to falsely
incriminate Webb. Webb’s Br. at 67. But the N-18 recording was not presented to the grand
jury, and the prosecutor testified that he generally does not listen to audiotapes before
determining whether to bring charges against a person. Webb provides no evidence that the
prosecutor relied on the altered recording in this case. Therefore, Cross did not aid in Webb’s
prosecution.

                  RCSO Detective Mayer

       The prosecutor testified that he did not consult with Richland County officers in deciding
to prosecute any of the Operation Turnaround targets. Webb nonetheless argues that Mayer
aided in his prosecution in two ways: (1) doctoring the N-18 recording and (2) destroying a
videotape of the drug buy that would have shown that the drug dealer was not Webb. As with
Cross, because the doctored audio recording could not be shown to have affected the grand jury’s
decision to indict or the prosecutor’s decision to charge Webb, it could not be the basis of a
Nos. 14-3443/3444                 Webb, et al. v. United States, et al.      Page 20

malicious-prosecution claim. The same argument applies with respect to the missing videotape.
Therefore, Mayer did not aid in Webb’s prosecution.

                  RCSO Detective Metcalf

       Webb argues that, in addition to potentially altering the N-18 recording, Metcalf aided in
the decision to prosecute him by misdating the N-17 recording of a conversation between Webb
and Bray as having taken place on October 13, 2005, the day before the drug buy for which
Webb was prosecuted. Metcalf does not deny this allegation, and argues only that the date of the
recording is immaterial. Metcalf’s Br. (14-3443) at 18-19. Metcalf is mistaken. The N-17
recording indicates that Bray agreed to pay Webb “a couple stacks tomorrow.” If the recording
had occurred on a date other than October 13, then it could not have been evidence of an
agreement to transact for drugs on October 14.          Webb presented phone-record evidence
indicating that the recorded call did not occur on October 13. Drawing factual inferences in
Webb’s favor, we presume that Metcalf misdated the call.

       Due to Metcalf’s well-documented Operation Turnaround-related misconduct, including
concealing exculpatory video evidence, altering the transcripts of recordings, and perjury, a
reasonable jury could conclude that Metcalf’s misdating was not a good-faith mistake, but was
an attempt to falsely incriminate Webb.       Lucas’s grand-jury testimony that led to Webb’s
indictment and DEA-6 report that convinced the prosecutor to pursue charges against Webb
relied on the misdated recording to show that Webb agreed to sell Bray drugs on October 14,
2005. Webb, 2013 WL 1303776, at *14. Accordingly, a reasonable jury could conclude that
Metcalf aided in Webb’s prosecution by influencing Lucas to testify falsely before the grand jury
and by influencing the prosecutor’s decision to bring charges.

                  RCSO Detective Larry Faith and DEA Task Force Officer Jamal Ansari

       Webb concedes that, with respect to Ansari and Faith, “there is no evidence of their
personal misconduct . . . .” Webb’s Br. at 70. He argues that they are nonetheless liable because
“there is plenty of evidence establishing their complicity in the broader Operation Turnaround
conspiracy.” Ibid. But “to overcome a qualified immunity defense, an individual must show that
his or her own rights were violated, and that the violation was committed personally by the
Nos. 14-3443/3444                 Webb, et al. v. United States, et al.         Page 21

defendant.” Robertson, 753 F.3d at 615; see also Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009)
(“[P]laintiff must plead that each Government-official defendant, through the official’s own
individual actions, has violated the Constitution.”). While Ansari and Faith may have violated
the clearly established constitutional rights of some Operation Turnaround targets, Webb does
not show that they violated his clearly established rights. Therefore, Ansari and Faith are
entitled to summary judgment on the basis of qualified immunity with respect to Webb’s
malicious-prosecution claim.

       Accordingly, we affirm grants of qualified immunity as to Cross, Mayer, Faith, and
Ansari with respect to Webb’s § 1983 and Bivens malicious-prosecution claims. We reverse as
to Lucas and Metcalf.

b.     Price’s Malicious-Prosecution Claim

       i.      Probable Cause to Prosecute Price

       The district court held that Price failed to meet the “no probable cause” requirement for
malicious prosecution because “Lucas had probable cause to pursue charges against Price . . . .”
Price, 2013 WL 1303783, at *12. While “[i]n section 1983 cases, the existence of probable
cause usually poses a jury question,” Painter v. Robertson, 185 F.3d 557, 570 (6th Cir. 1999),
the Defendants argue that, because Lucas did not recklessly or knowingly make false statements
in his grand-jury testimony, the grand jury’s indictment against Price established probable cause
as a matter of law. See United States’s Br. (14-3444) at 25-26. We disagree for two reasons.

       First, Bray’s 2007 statements to OIG establish a genuine issue of material fact as to
whether Lucas lied in his grand-jury testimony regarding the existence of probable cause.
According to these statements, while Lucas was driving Bray from South Adams Street to
Glessner Avenue to buy drugs from “Price’s girl,” Bray whispered to Lucas that the drug dealer
they would soon meet was actually a friend of Bray, rather than Price’s agent. Lucas told Bray
to turn off the recording device he was wearing and allegedly approved the sham drug deal. The
Defendants again argue that we should not credit Bray’s initial allegations because Bray recanted
them at Lucas’s criminal trial. But for the same reasons as articulated in subsection III.B.2.a.i of
Nos. 14-3443/3444                   Webb, et al. v. United States, et al.         Page 22

this opinion, the issue of whether Bray was telling the truth in his 2007 statements to OIG
investigators or in his 2010 testimony at Lucas’s trial is a question of fact for the jury.

       Second, it remains a genuine issue of material fact whether it was objectively reasonable
for Lucas to mistakenly identify English as Price. Price presented evidence that he looks nothing
like English. The most obvious difference is size. Whereas Price was 5’8” tall, English stood
6’2”. Lucas’s DEA-6 report lists Price as being 5’10” tall. In Webb’s situation, the stand-in was
sitting inside a car. Here, Lucas saw English standing next to Bray, who was 5’9” tall, at 2:30 in
the afternoon. A person who stood between 5’8” and 5’10” in height would have appeared to be
approximately the same height as Bray.          English would have appeared significantly taller.
Further, Lucas looked at a photograph of Price immediately after the drug deal and still
confirmed that it was Price who met Bray on South Adams Street. Other than the fact that both
were black males, nothing suggests that Price’s photograph resembled English. Accordingly, it
remains an issue of material fact whether it was objectively reasonable for Lucas to have
confused the two of them. See Gray, 150 F.3d at 582.

       Drawing factual inferences in Price’s favor, Lucas’s grand-jury testimony contained
knowing or reckless falsehoods and so we cannot conclude on summary judgment that the
indictment provided a basis for probable cause to prosecute Price. The remaining evidence
against Price came from Bray’s information and the drugs seized at the November 10, 2005,
search of Price’s home. Neither supports probable cause to prosecute Price. Bray’s information
cannot establish probable cause because he was an unreliable informant. See Gates, 462 U.S. at
232. The drugs seized at the November 10, 2005, search may provide probable cause to believe
that Price committed some drug offense. But “[p]robable cause to prosecute exists [only] when
the facts and circumstances are sufficient to lead a reasonable person to believe that the accused
committed the particular offense with which he is charged.” Mott, 524 F. App’x at 187.
Because the search of Price’s home took place the day after he was charged, evidence seized
therein could not have furnished probable cause to charge him for the crime at issue here. See id.
at 188. Accordingly, a reasonable jury could conclude that Price meets the “no probable cause”
element of malicious prosecution.
Nos. 14-3443/3444                  Webb, et al. v. United States, et al.         Page 23

       ii.     Whether Each Defendant Participated in the Decision to Prosecute Webb

       There is no question that Lucas participated in the decision to prosecute Price because
Lucas testified against Price before the grand jury and “[b]ecause it is undisputed that the
[Assistant] U.S. Attorney indicated he relied almost exclusively on Lucas’s testimony, Reports
and conversations” in deciding to bring charges against Price. Price, 2013 WL 1303783, at *14.
The district court concluded that Price “cannot show [that the remaining individual Defendants]
played any significant role in the decision to prosecute Price.” Ibid. Price does not oppose the
grants of summary judgment to Cross, Mayer, and Ansari, Price’s Br. at 61, and so we review the
district court’s conclusion only with respect to Faith, Metcalf, and Verhiley.

                  RCSO Captain Faith and Detective Metcalf

       According to Lucas, Faith and Metcalf told him that they had observed Price previously
and were familiar with his face. Lucas’s Br. (14-3444) at 12. After the October 25, 2005, drug
deal, Lucas stated that both Faith and Metcalf identified Price as the suspect who met with Bray,
and Lucas relied on their representations in good faith to identify Price as the suspect in his
DEA-6 report and grand-jury testimony. Ibid. Metcalf denies identifying Price for Lucas,
Metcalf’s Br. (14-3444) at 10, and Faith argues that “[i]t was Lucas, not Faith, who personally
identified Price as the person who met with the confidential informant.” Faith’s Br. (14-3444) at
16. The question of who misidentified Price is one for the jury. At this stage, Lucas’s testimony
that he relied on Faithʼs and Metcalf’s false identifications establishes a genuine issue of material
fact as to whether Metcalf and Faith influenced Lucas’s grand-jury testimony and thereby aided
in the decision to prosecute Price. Therefore, we reverse the district court’s grants of summary
judgment to Faith and Metcalf.

                  DEA Task Force Officer Verhiley

       Price does not dispute Verhiley’s assertion that he played no role in monitoring Bray’s
phone calls to set up the fake drug buy, observing the deal itself, or identifying Price as a
participant in the deal. Price argues only that Verhiley was a part of the broader Operation
Turnaround conspiracy. Though Price may demonstrate that his rights were violated by some
Operation Turnaround participants, he cannot show that Verhiley was personally involved. See
Nos. 14-3443/3444                 Webb, et al. v. United States, et al.        Page 24

Robertson, 753 F 3d at 615. Therefore, the district court properly granted summary judgment to
Verhiley.

                                         2. False Arrest

       “A false arrest claim under federal law requires a plaintiff to prove that the arresting
officer lacked probable cause to arrest the plaintiff.” Voyticky v. Vill. of Timberlake, 412 F.3d
669, 677 (6th Cir. 2005). Probable cause is a defense to false arrest. Walker v. Schaeffer,
854 F.2d 138, 142 (6th Cir. 1988). The district court granted summary judgment against Webb
and Price because it found that there was probable cause to arrest them on account of their grand-
jury indictments. See Price, 2013 WL 1303783, at *15; Webb, 2013 WL 1303776, at *19.

       Webb was arrested on November 9, 2005, by Lucas and two other law-enforcement
officers who are no longer parties to this lawsuit. The question of whether Lucas had probable
cause to believe that Webb had committed a crime remains a question of fact. Lucas cannot
claim that he relied in good faith on the indictment to arrest Webb because, to the extent that the
indictment was invalid, Lucas was responsible for the defects. Gregory v. City of Louisville,
444 F.3d 725, 758 (6th Cir. 2006) (“Police officers cannot, in good faith, rely on a judicial
determination of probable cause [to absolve them of liability] when that determination was
premised on an officer’s own material misrepresentations to the court.”). Therefore, Lucas is not
entitled to qualified immunity. Webb does not allege that any of the other law-enforcement
Defendants were at the scene of his arrest or that any of them implicitly authorized the
unconstitutional conduct of a subordinate. Therefore, Cross, Metcalf, Mayer, Faith, and Ansari
are entitled to summary judgment as to Webb’s false-arrest claim.

       Price was arrested on November 10, 2005, by United States Marshals and an unnamed
detective. Price argues that the Defendants “deliberately and willfully caused [his] wrongful
arrest.” But neither his complaint nor his brief alleges that any of the Defendants actively
participated in his false arrest, and Price does not allege that they implicitly authorized their
subordinates to falsely arrest him. Therefore, all individual Defendants are entitled to summary
judgment with respect to Price’s false-arrest claim.
Nos. 14-3443/3444                 Webb, et al. v. United States, et al.       Page 25

                                  3. Fabrication of Evidence

       “It is well established that a person’s constitutional rights are violated when evidence is
knowingly fabricated and a reasonable likelihood exists that the false evidence would have
affected the decision of the jury.” Id. at 737. “[A] reasonable police officer would know that
fabricating probable cause, thereby effectuating a seizure, would violate a suspect’s clearly
established Fourth Amendment right to be free from unreasonable seizures.”           Spurlock v.
Satterfield, 167 F.3d 995, 1006 (6th Cir. 1999).

a.     Webb’s Fabrication-of-Evidence Claims

       Webb raises three fabrication-of-evidence claims: (1) Lucas and Metcalf falsely dated the
N-17 recording as having occurred on October 13, 2005; (2) Lucas, Metcalf, and Cross tampered
with the N-18 recording; and (3) Lucas made false statements in his DEA-6 report.

       i.      Falsely Dating the N-17 Recording

       Among the evidence that was entered against Webb in his criminal trial was a phone
conversation between Webb and Bray, titled N-17 and dated October 13, 2005, that was
monitored and recorded by Metcalf. While DEA policy requires that a recorded call begin with a
time-and-date header, that procedure was not followed in this case, and the recording was dated
after the fact. The transcript of the recorded call does not contain any overt indications that
Webb and Bray had arranged a drug deal. Instead, the two spoke about buying cars. Bray ended
the conversation by telling Webb that he was going to “have a couple stacks tomorrow.” Lucas
wrote in his DEA-6 report that “two stacks” tomorrow was code for $2,000 to purchase crack
and testified the same to the grand jury. Webb, 2013 WL 1303776, at *14 (internal quotation
marks omitted).

       Webb argues that Metcalf and Lucas fabricated evidence against him by misdating the
call as occurring on October 13, 2005, so that it could be used as evidence of arranging the
October 14, 2005, drug deal. Webb acknowledges that he had this conversation with Bray but
denies that they discussed arranging a drug deal or that the conversation occurred on October 13,
2005. Bray indicated that the N-17 call was made on a Nextel phone given to him by the DEA,
which is consistent with the recording’s transcript.         He also insisted that the recorded
Nos. 14-3443/3444                       Webb, et al. v. United States, et al.               Page 26

conversation did not occur on October 13, 2005. The DEA examined phone records and found
no evidence of a call between Webb and Bray on that date.

         The district court granted summary judgment to Metcalf and Lucas on this issue because
“it is undisputed that the date of the alleged October 13, 2005 conversation was not an issue or
even disputed at Lucas’s criminal trial.” Webb, 2013 WL 1303776, at *19 (emphasis added).
The fact that the United States did not contest the date of the call at a trial against its co-
defendant in this case, however, does not establish the date of the call or its materiality. Lucas
and the United States also point out that the transcript is labeled “10-13-05.” United States’s Br.
(14-3443) at 29; Lucas’s Br. (14-3443) at 39. This argument is circular and only establishes that
the Defendants labeled the recording as such after the fact because it is undisputed that they did
not follow standard protocol to create a time-and-date header at the time the recording took
place.

         Webb demonstrates a genuine issue of material fact as to the date of the recording
because phone records and Bray’s statements indicate that the recording did not occur on
October 13, 2005. This factual dispute is material because, if the call did not occur on October
13, 2005, it would be unreasonable for anyone to believe that the participants planned to engage
in a drug deal on October 14, 2005, even if Webb had unequivocally agreed to sell drugs in
exchange for “two stacks” tomorrow. See Gregory, 444 F.3d at 757-58.

         ii.     Tampering with the N-18 Recording

         Exhibit N-18 is a recording of the transaction that occurred in Bray’s car between
Conrad—in his capacity as Webb’s stand-in—and Lucas on October 14, 2005. Three forensic
experts used spectrographic analysis and other advanced techniques to identify evidence that
someone had tampered with the recording to delete material.4 The N-18 recording was recorded


         4
           The first expert examined a CD containing an “undercover body wire” recording and the recording device
that made the original recording and identified five anomalies on the recording that could not have been created
through the normal functions of the recording device. He highlighted three anomalies of greatest concern, each of
which contained “sudden changes in ambient sound such as music[, which,] combined with a signature or anomaly
is an indication of an edited or altered recording.” A second expert examined a copy of the recording and found the
same three troubling anomalies. He was unable to determine their causes through the copied recording, and the
original recording was no longer available. A third court-appointed expert examined a copy of the recording that
was given to him by Cross and identified two deleted sections and concluded that both occurred before the main
“drug conversation” and could have contained conversations between the “CI and his handlers.” Two other experts
Nos. 14-3443/3444                    Webb, et al. v. United States, et al.             Page 27

on Lucas’s recording device. Metcalf made an “original copy” on a CD, and Lucas and Cross
took custody of the CD from Metcalf until “it was submitted to the Cleveland Resident Office
Non-Drug Evidence Custodian.” Webb alleges that one or more of these three Defendants
fabricated evidence against him by tampering with the N-18 recording. Cross argues that he
never had custody of the “original audiotape” that Lucas gave to Metcalf. United States’s Br.
(14-3443) at 8. But the “original audiotape” was the storage card on Lucas’s recording device,
and the forensic experts agreed that the recording device could not have been responsible for the
deletions.   Therefore, the deletions must have been made either when Metcalf created the
“original copy” CD or after Lucas and Cross took custody of that CD. Lucas argues that any
deletions to the N-18 recording would not have been material because loud music in Bray’s car
made the deleted portions inaudible. See Lucas’s Br. (14-3443) at 47. But unaltered portions of
the recording are comprehensible, and there is no way to know whether the deleted portions are
inaudible because they were deleted, so this argument fails.              Under such circumstances, a
reasonable jury could find that one or more of Defendants who had custody of the recording
deliberately tampered with the evidence.

        The district court nonetheless granted summary judgment to the Defendants because it
concluded that Webb “has the burden to show some issue of fact as to what was deleted from the
recording” but he “wholly fails to point to any evidence as to what would have been cut out or
covered over.” Webb, 2013 WL 1303776, at *20. But it would surely be strange if Webb must
furnish the content of the material excised from the recording when Webb was not a party to the
recording, and the purpose of excising the material may have been to prevent Webb from
accessing the material in the first place. Webb only needs to show that “a reasonable likelihood
exists that the [tampered] evidence would have affected the decision of the jury.” Gregory,
444 F.3d at 737. The N-18 recording captured the entire drug deal for which Webb was charged.
It was therefore reasonably likely that an altered recording would affect the jury’s decision.

        Willful spoliation of relevant evidence is generally punished by an adverse-inference jury
instruction. See Automated Solutions Corp. v. Paragon Data Sys., Inc., 756 F.3d 504, 513 (6th
Cir. 2014); Zubulake v. UBS Warburg LLC, 220 F.R.D. 212, 220 (S.D.N.Y. 2003). Similarly, we

relied on solely visual and aural techniques to examine the N-18 recording and concluded that it contained no
anomalies.
Nos. 14-3443/3444                 Webb, et al. v. United States, et al.        Page 28

presume that unexplained tampering with relevant evidence would have an effect on the jury’s
decision. Because there is a dispute of fact as to whether one of the Defendants who had custody
of the N-18 recording deliberately deleted portions that presumptively were reasonably likely to
affect the jury’s decision, it was improper for the district court to grant summary judgment to
Lucas, Metcalf, and Cross.

       iii.    False Statements in Lucas’s DEA-6 Report

       Finally, Webb alleges that Lucas’s DEA-6 report of October 14, 2005, contained false
statements. Aside from allegedly falsely reporting the date of the N-17 recording, which was
discussed above, these alleged falsehoods include the following: (1) Lucas reported that he and
other officers met with Bray before the Webb drug buy, but the other officers stated that they did
not meet Bray; (2) Lucas reported that he and Conrad/Webb exchanged money for drugs
directly, but Bray and Conrad testified that Lucas exchanged money for drugs with Bray, then
Bray passed the money to Conrad; and (3) Lucas falsely documented the person who sold him
drugs as being 6’3” tall when he was only 5’9” tall.

       The district court determined that these “alleged fabrications do not rise to the level of a
constitutional violation.” Webb, 2013 WL 1303776, at *20. This conclusion is correct as to the
first two items because those discrepancies were not reasonably likely to affect the jury’s
decision. See Gregory, 444 F.3d at 737. But the misstatement about the suspect’s height may
have affected the jury’s decision because truthfully reporting the height of the suspect as being
5’9” would have seriously undermined the case against a 6’3” defendant. Whether it was
objectively reasonable for Lucas to mistake a 5’9” suspect to be 6’3” remains a factual question
for the jury. Therefore, the district court improperly granted Lucas summary judgment with
respect to this claim.

b.     Price’s Fabrication-of-Evidence Claims

       Price brings numerous fabrication-of-evidence claims against Lucas, Metcalf, and Faith.
First, Price alleges that Lucas’s DEA-6 report and Faith’s search-warrant affidavit falsely claim
that Faith and Metcalf observed Price leaving his Glessner Avenue home and then followed him
to South Adams Street. In fact, Faith admits that neither he nor Metcalf saw anyone leave
Nos. 14-3443/3444                  Webb, et al. v. United States, et al.      Page 29

Price’s home, nor did they make an attempt to follow anyone. Second, Lucas falsely identified
the Caprice that the drug-buy suspect (English) drove to the South Adams Street meeting with
Bray as a Lincoln, which was the type of car registered to Price. Third, Lucas falsely reported
the suspect’s description, including listing his height at 5’10” in his DEA-6 report when the
suspect stood 6’2”. Fourth, Lucas falsely reported and testified that he heard Price say “take two
back” on a phone call that Bray placed. The record indicates that Bray only pretended to make
that call, and so Lucas could not possibly have heard Price’s voice saying anything.

       The district court held that all individual Defendants were entitled to qualified immunity
with respect to Price’s fabrication-of-evidence claims because there was independent evidence to
support probable cause. Price, 2013 WL 1303783, at *16. But there are genuine issues of
material fact as to the existence of probable cause against Price. More importantly, even if
independent evidence establishes probable cause against a suspect, it would still be unlawful for
law-enforcement officers to fabricate evidence in order to strengthen the case against that
suspect. Stemler v. City of Florence, 126 F.3d 856, 872 (6th Cir. 1997) (“A claim of fabrication
of evidence does not require a conclusion that the state did not have probable cause to prosecute
the claimant.”). Accordingly, it was improper for the district court to grant summary judgment
to Lucas, Metcalf, and Faith for fabricating evidence against Price on the basis that there was
probable cause to charge Price.

                                  4. Federal Conspiracy Claims

       “A civil conspiracy under § 1983 [or Bivens] is ‘an agreement between two or more
persons to injure another by unlawful action.’” Bazzi v. City of Dearborn, 658 F.3d 598, 602
(6th. Cir. 2011) (quoting Revis v. Meldrum, 489 F.3d 273, 290 (6th Cir. 2007)). A plaintiff must
show that (1) a “single plan” existed; (2) defendants “shared in the general conspiratorial
objective” to deprive the plaintiff of his constitutional rights, and (3) “an overt act was
committed in furtherance of the conspiracy that caused [the plaintiff’s] injury.” Hooks v. Hooks,
771 F.2d 935, 944 (6th Cir. 1985). “It is well-settled that conspiracy claims must be pled with
some degree of specificity and that vague and conclusory allegations unsupported by material
facts will not be sufficient to state such a claim under [Bivens or] § 1983.” Gutierrez v. Lynch,
826 F.2d 1534, 1538 (6th Cir. 1987).
Nos. 14-3443/3444                  Webb, et al. v. United States, et al.      Page 30

       The district court held that neither Webb nor Price alleged with specificity the existence
of a common plan among the law-enforcement Defendants. Price, 2013 WL 1303783, at *16;
Webb, 2013 WL 1303776, at *21. But “[r]arely in a conspiracy case will there be direct
evidence of an express agreement among all the conspirators to conspire, . . . [and]
circumstantial evidence may provide adequate proof of conspiracy.”           Weberg v. Franks,
229 F.3d 514, 528 (6th Cir. 2000).

       The facts in this case provide circumstantial evidence that could enable a reasonable jury
to infer the existence of a shared conspiratorial plan to frame Webb and Price. Drawing factual
inferences in Webb’s favor, Metcalf misdated the N-17 recording of the conversation setting up
the drug buy; Lucas, Metcalf, and/or Cross deleted exculpatory evidence from the N-18
recording of the drug buy; and Lucas testified and reported falsely about the misdated call and
about what occurred at the drug buy. While each of these alleged misdeeds may have occurred
independently, they are sufficiently intertwined so as to suggest an agreement between the
perpetrators. Webb therefore presented sufficient evidence of a common plan between Lucas,
Metcalf, and Cross to violate his rights.

       Drawing factual inferences in Price’s favor, Faith falsely reported that he and Metcalf
saw Price leave his Glessner Avenue home and followed him to South Adams Street. It is
unlikely that Faith would have made this false report without at least having Metcalf’s tacit
support. Lucas corroborated Faith’s false report by falsely identifying the man who arrived on
South Adams Street as Price in his report and grand-jury testimony. This corroboration permits
the inference of an agreement to falsely identify the arriving person. Price therefore presented
sufficient evidence of a common plan between Lucas, Metcalf, and Faith to violate his rights.

       The district court also noted that “Plaintiff does not identify overt acts attributable to
particular individuals.” Price, 2013 WL 1303783, at *13. But the overt-act element requires
only that at least one of the alleged conspirators committed an overt act or omission in
furtherance of the conspiracy. Hooks, 771 F.2d at 944. The Plaintiffs have identified several
overt acts, including false testimony, false reporting, and alteration of recordings. Accordingly,
we reverse the grants of qualified immunity as to Webb’s § 1983 and Bivens conspiracy claims
Nos. 14-3443/3444                  Webb, et al. v. United States, et al.         Page 31

against Lucas, Metcalf, and Cross, and as to Price’s § 1983 and Bivens conspiracy claims against
Lucas, Metcalf, and Faith.

       The Plaintiffs’ § 1983 and Bivens conspiracy claims against the remaining individual
Defendants fail because those claims rely exclusively on misconduct in the wider Operation
Turnaround context. Webb and Price were required to show that the remaining individual
Defendants shared a common plan to violate their constitutional rights. See Robertson, 753 F.3d
at 622. While the remaining individual Defendants may have been involved in framing other
Operation Turnaround targets, Plaintiffs produced no evidence that any of them personally
participated in framing Webb or Price, and therefore it cannot be inferred that these Defendants
joined in a common plan to frame Webb or Price. Ibid.

       Price also alleged that law-enforcement Defendants conspired to deprive him of his civil
rights in violation of § 1985. To state a § 1985 claim, a plaintiff must allege “(1) a conspiracy;
(2) for the purpose of depriving, either directly or indirectly, any person or class of persons of the
equal protection of the laws, or of equal privileges or immunities of the laws; (3) an act in
furtherance of the conspiracy; (4) whereby a person is either injured in his person or property or
deprived of any right or privilege of a citizen of the United States.” Vakilian v. Shaw, 335 F.3d
509, 518-19 (6th Cir. 2003). The Supreme Court requires that § 1985 claims contain allegations
of “class-based, invidiously discriminatory animus.” Griffin v. Breckenridge, 403 U.S. 88, 102
(1971). The class must be based upon race or other “inherent personal characteristics.” Browder
v. Tipton, 630 F.2d 1149, 1150 (6th Cir. 1980). Because Price did not allege class-based
discrimination and failed to provide evidence of class-based animus, the district court properly
held that Defendants were entitled to qualified immunity as to the § 1985 claim. See Vakilian,
335 F.3d at 518-19.

                                 5. State-Law and FCTA Claims

       Webb and Price alleged state-law trespass, false-arrest, malicious-prosecution,
intentional-infliction-of-emotional-distress, and conspiracy claims against the individual
Defendants. The United States substituted itself for the federal Defendants, converting state-law
claims against Lucas, Cross, Ansari, and Verhiley into FTCA claims against the United States.
The district court dismissed Plaintiffs’ state-law and FTCA claims on the ground that there was
Nos. 14-3443/3444                   Webb, et al. v. United States, et al.        Page 32

probable cause to arrest and prosecute Webb and Price. Because there are factual disputes as to
the existence of probable cause, we reverse and remand the district court’s grant of summary
judgment on state-law claims with respect to the individual Defendants.

          Price has conceded that his false-arrest and trespass FTCA claims against the United
States are time barred, and so those claims were properly dismissed. The United States argues
that Webb and Price waived their rights to object to the district court’s grant of summary
judgment on the remaining FTCA claims because they failed to raise any counterarguments
before the district court. But the United States moved for, and the district court granted,
summary judgment on the ground that probable cause foreclosed the Plaintiffs’ state-law claims,
and the Plaintiffs have continuously argued that there was no probable cause for their
prosecutions. We therefore reverse and remand the remaining FTCA claims against the United
States.

                             C. Reassignment to a New District Judge

          Webb requests reassignment on remand to another judge.             To determine whether
reassignment is appropriate, we consider the following factors:

          (1) whether the original judge would reasonably be expected to have substantial
          difficulty in putting out of his or her mind previously expressed views or findings;
          (2) whether reassignment is advisable to preserve the appearance of justice; and
          (3) whether reassignment would entail waste and duplication out of proportion to
          any gain in preserving the appearance of fairness.

U.S. ex rel. Williams v. Renal Care Grp., Inc., 696 F.3d 518, 532-33 (6th Cir. 2012) (citation
omitted). Webb cites the first factor as militating in favor of reassignment because the district
judge has “already repeatedly decided that this case has no merit.”              Webb’s Br. at 72.
“Reassignment is an extraordinary power and should be rarely invoked.” Williams, 696 F.3d at
533 (internal quotation marks omitted).           In United States v. Bistline, we granted the
government’s request for reassignment for sentencing only after the district judge stated, “[i]f I
have got to send somebody like Mr. Bistline to prison, I’m sorry, someone else will have to do it.
I’m not going to do it.” 720 F.3d 631, 635 (6th Cir. 2013), cert. denied, 134 S. Ct. 1514 (2014).
The district judge in this case has not unequivocally demonstrated such an unwillingness to
entertain alternative viewpoints. Accordingly, we deny Webb’s request for reassignment.
Nos. 14-3443/3444                Webb, et al. v. United States, et al.      Page 33

                                       IV. Conclusion

       For reasons set forth above, we REVERSE the district court’s decision that Price lacked
standing. We also REVERSE the grants of summary judgment to: Lucas and Metcalf with
respect to Webb’s malicious-prosecution claim; Lucas, Metcalf, and Faith with respect to Price’s
malicious-prosecution claim; Lucas with respect to Webb’s false-arrest claim; Lucas, Metcalf,
and Cross with respect to Webb’s fabrication-of-evidence claim; Lucas, Metcalf, and Faith with
respect to Price’s fabrication-of-evidence claim; Lucas, Metcalf, and Cross with respect to
Webb’s Bivens and § 1983 conspiracy claims; and Lucas, Metcalf, and Faith with respect to
Price’s Bivens and § 1983 conspiracy claims. With the exception of Price’s trespass and false-
arrest FCTA claims, we REVERSE and REMAND the Plaintiffs’ state-law and FTCA claims
and AFFIRM the remaining dismissals and grants of summary judgment.